Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $2,500 as of the date of rendition thereof, in which event the judgment is modified accordingly, and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. Held, that since under section 1903 of the Code of Civil Procedure the whole recovery is for the benefit of the mother, we think the verdict is excessive, in view of the mother’s age. All concur.